This is an action of damages for death by wrongful act under Code of 1907, § 2486, known as the "Act to Prevent Homicides."
The cause of action arose while the railroads were being operated by the federal government, under the act of Congress commonly known as the Federal Control Act (U.S. Comp. St. 1918, U.S. Comp. St. Ann. Supp. 1919, §§ 3115 3/4a-3115 3/4p).
The damages recoverable under our statute being wholly punitive, and the damages allowable in a suit growing out of government control being compensatory only, this action cannot be maintained.
The cause must be affirmed on the authority of Howard v. Davis, Director General, 209 Ala. 113, 95 So. 354; Payne, Director General, v. Smitherman, 206 Ala. 591, 91 So. 575; Missouri Pacific R. R. Co. v. Ault, 256 U.S. 554,41 Sup. Ct. 593. 65 L.Ed. 1087.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.